July 10, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         SUSANA V. IZAGUIRRE, Appellant

NO. 14-12-00081-CV                          V.

                          ROBERTO S. RIVERA, Appellee
                        ________________________________

       This cause, an appeal signed October 13, 2011 in favor of appellee Roberto S.
Rivera, was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Susana V. Izaguirre to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.